DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 5/27/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 10-11 are currently cancelled. 
5.	Claims 31-32 are new
6.	Claims 1-9, 12-32 numbered accordingly are allowed herein.
Response to Arguments
7.	Applicant’s arguments regarding the amendment filed on 5/27/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
     EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
  1.	Claims 1-9, 12-32 are allowed herein and numbered accordingly. 
  2.	As to Independent Claims 1, 16, 23, 30 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, You et al. US 20200229271 discloses in Section [0233] From perspective of IAB node, resource types classified into UL, DL, F (flexible), and availability settings classified into NA (not-available/unavailable), a hard resource, and a soft resource; resource configuration information include link direction information and availability information; Section [0248] Indicated as not-available (INA): Explicitly or implicitly indicates that a DU resource is unavailable. Wherein the availability of the time resource is one of always available, unavailable, and availability configured to be controlled by a parent node of the communication node based on the resource configuration information; Section [0260] The IAB node receives DU configuration information from a parent node [i.e. CU) of the IAB node; Section [0262] When the IAB node receives the DU configuration information, the IAB node obtain information about unavailable resources for communication with the child node of the IAB node and perform L1 signaling such as DCI; Section [0304] The IAB node receives resource configuration information include a DU configuration; and the IAB node may identify, on the basis of the resource configuration information, whether each time resource is unavailable (NA); and second prior art Kim et al. US 20180367289 discloses in Section [0138] In NR, the slot format indicator (SFI) indicates whether a slot is reserved (i.e. not available) etc.., SFI override current configuration of the frame, and SFI provides override capability; Section [0406] A User Equipment device may receive control information that indicates resource set and wherein indicated transmission direction overrides flexible status indicated for the time-frequency resource set by a previously received slot format indicator (SFI); Section [0371] The network (i.e. base station) can override by DCI a flexible resource indicated in SFI.
             However, You in view of Kim do not render obvious in combination with other limitations in the independent claims 1 the claim elements A method of wireless communication performed by a central unit (CU), comprising: determining a set of one or more resources that is unavailable for use by a distributed unit (DU) of the CU; and transmitting; an indicator to indicate a resource for the DU to transmit an updated slot format indicator (SFI), wherein the resource is identified explicitly by a resource indicator or implicitly by a parameter indicating a requirement for a time to transmit the updated SFI.
However, You in view of Kim do not render obvious in combination with other limitations in the independent claims 16 the claim elements A method of wireless communication performed by a wireless node, comprising: receiving an updated slot format indicator (SFI) to override a previous SFI, wherein the updated SFI indicates that a set of resources is unavailable; identifying that the set of resources that is unavailable for a distributed
unit (DU) that is a superior node to the wireless node based at least in part on the updated SFI;
and refraining from using the set of resources based at least in part on receiving the updated
SFI on receiving the updated SFI.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-9, 12-32 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-9, 12-32 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 2, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477